 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAMES CATO,                                       Case No. 2:17-cv-01873-TLN EFB (PC)
12
                                           Plaintiff, [PROPOSED] ORDER MODIFYING
13                                                    DISCOVERY AND SCHEDULING
                   v.                                 ORDER
14

15   M. DARST, et al.,
16                                      Defendants.
17

18        The Court has reviewed Defendants’ Motion to Modify the Discovery and Scheduling

19   Order. The Court finds that Defendants have demonstrated good cause to modify the discovery

20   and scheduling order. (ECF No. 34.) Defendants’ Motion is hereby GRANTED. Once the Court

21   issues a ruling on the Court’s Findings and Recommendations as to Defendant’s Motion for

22   Summary Judgment, the Court will issue a revised Discovery & Scheduling Order, which will

23   provide new dates to conduct merits-based discovery.

24
     Dated: March 30, 2020.
25

26

27

28

                           [Proposed] Order Modifying Disc. and Scheduling Order (2:13-cv-02494 JAM DB (PC))
